DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 20, is objected to because of the following informalities:  In lines 6-7, the claim discloses, “manipulating a handle that is connected to the fixed abrasion surface to maintain attached the fixed abrasion surface.  However, the examiner believes that this claim should disclose, “manipulating a handle that is connected to the fixed abrasion surface to maintain the attached fixed abrasion surface. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent (CN 204771904, cited by applicant and hereafter referred to as FP‘904). 
In reference to claim 1, FP’904 discloses a manual sander (see abstract) comprising: a handle (6, Figure 1), a fixed abrasion surface (right element 1 in Figure 1) to which the handle is attached and at least one foldable abrasion surface (left element 1 in Figure 1) that is connected to the fixed abrasion surface by a hinge (see figure below), wherein the handle is manipulable (about 5) to maintain the fixed abrasion surface and said at least one foldable abrasion surface in an open configuration in which the fixed abrasion surface and said at least one foldable abrasion surface are substantially coplanar (Figure 2), and is manipulable to enable said at least one foldable abrasion surface to fold about the hinge to form a folded configuration in which the fixed abrasion surface and said at least one foldable abrasion surface form a bent surface (see figure below).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bent surface)][AltContent: textbox (Hinge)]
    PNG
    media_image1.png
    432
    438
    media_image1.png
    Greyscale

In reference to claim 2, FP’904 discloses that the handle comprises an axis (i.e. extending along the length of 6) that is attached to the fixed abrasion surface (at least through the connection of parts, for example parts 4, 5 and 7) to enable lateral rotation (as the handle pivots from side to side about element 5) of the handle relative to the fixed abrasion surface (Figure 1). 

In reference to claim 11, FP’904 discloses further comprising a retaining mechanism (at 8) that is configured to retain the fixed abrasion surface and said at least one foldable abrasion surface in a folded configuration (Figure 1). 

In reference to claim 15, FP’904 discloses that the retaining mechanism is configured to retain said at least one foldable abrasion surface (left 1) substantially perpendicular to the fixed abrasion surface (right 1, see Figure 1). 

In reference to claim 20, FP’904 discloses a method for preparing a manual sander for smoothing a work surface (see abstract), the method comprising: providing the manual sander, the sander including an abrasion surface (1) that includes a fixed abrasion surface (right element 1) and at least one foldable abrasion surface (left element 1) that is connected to the fixed abrasion surface by a hinge (see figure above) and manipulating a handle (6) that is connected to the fixed abrasion surface to maintain the attached fixed abrasion surface and said at least one foldable abrasion surface in an open configuration (Figure 2) in which the fixed abrasion surface and said at least one foldable abrasion surface are substantially coplanar (Figure 2), and attaching a piece of sandpaper (3) to the substantially coplanar surfaces (see portion of translation below);
“The side that described working plate (1) installs hinge is non-working surface, this face is also provided with the spring clip (2) for fixing sand paper (3)…”
or manipulating the handle to enable said at least one foldable abrasion surface to fold about the hinge to form a folded configuration in which the fixed abrasion surface and said at least one foldable abrasion surface form a bent surface, placing the piece of sandpaper on the work surface such that the piece of sandpaper is bent to match a contour of the work surface; and placing the abrasion surface on the sandpaper while folding said at least one foldable abrasion surface to form a bent abrasion surface that is attached to the bent piece of sandpaper.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoto (CA2310392, translation included herewith). 

In reference to claim 1, Makoto discloses a manual sander (see abstract) comprising: a handle (55, Figure 1), a fixed abrasion surface (3) to which the handle is attached and at least one foldable abrasion surface (left element 4 and right element 4) that is connected to the fixed abrasion surface by a hinge (see portion of translation below); 
“Moreover, the movable base plates are preferably hinged to the opposite sides (both the longer sides) of the base plate, respectively.”
wherein the handle is manipulable (i.e. by a user) to maintain the fixed abrasion surface and said at least one foldable abrasion surface in an open configuration (Figure 6) in which the fixed abrasion surface and said at least one foldable abrasion surface are substantially coplanar (Figure 6), and is manipulable to enable said at least one foldable abrasion surface to fold about the hinge to form a folded configuration (Figure 1) in which the fixed abrasion surface and said at least one foldable abrasion surface form a bent surface (see left element 4 being bent upward from the force F in Figure 1). 

In reference to claim 19, Makoto discloses that the hinge comprises a groove (see figure below).
[AltContent: textbox (Groove)][AltContent: arrow]
    PNG
    media_image2.png
    552
    635
    media_image2.png
    Greyscale


In reference to claim 20, Makoto discloses a method for preparing a manual sander for smoothing a work surface (see abstract), the method comprising: providing the manual sander, the sander including an abrasion surface that includes a fixed abrasion surface (3) and at least one foldable abrasion surface (left element 4 and right element 4) that is connected to the fixed abrasion surface by a hinge (see portion of translation below); 
“Moreover, the movable base plates are preferably hinged to the opposite sides (both the longer sides) of the base plate, respectively.”
and manipulating a handle (55 i.e. by a user) that is connected to the fixed abrasion surface to maintain the attached fixed abrasion surface and said at least one foldable abrasion surface in an open configuration (Figure 6) in which the fixed abrasion surface and said at least one foldable abrasion surface are substantially coplanar (Figure 6), and attaching a piece of sandpaper (2) to the substantially coplanar surfaces (see Figure 6) or manipulating the handle to enable said at least one foldable abrasion surface to fold about the hinge to form a folded configuration in which the fixed abrasion surface and said at least one foldable abrasion surface form a bent surface, placing the piece of sandpaper on the work surface such that the piece of sandpaper is bent to match a contour of the work surface; and placing the abrasion surface on the sandpaper while folding said at least one foldable abrasion surface to form a bent abrasion surface that is attached to the bent piece of sandpaper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Makoto (CA2310392, included herewith) in view of Cybulski et al. (7500906) or Sierchio (2663979). 

In reference to claim 2, Makoto discloses the claimed invention as previously mentioned above, but lacks, the handle comprises an axis that is attached to the fixed abrasion surface to enable lateral rotation of the handle relative to the fixed abrasion surface. However, Cybulski et al. teach that it is old and well known in the art at the time the invention was made to provide a sanding tool (10) with a handle (18) including an axis (at N or G, Figure 2) and is attached to a fixed abrasion surface (38) to enable lateral rotation of the handle relative to the fixed abrasion surface (Figures 1-4). In addition, Sierchio teaches that it is old and well known in the art at the time the invention was made to provide a sanding tool (Figure 1) with a handle (26) having an axis (i.e. extending along the length or the width thereof, see Figures 1 and 2) and is attached to a fixed abrasion surface (10) to enable lateral rotation of the handle relative to the fixed abrasion surface (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fixed handle, of Makoto, with the known technique of providing a rotatable handle, as taught by Cybulski et al. or Sierchio, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having multiple different handle orientations such that a user can select a desired handle orientation preferred for a particular sanding operation and/or which provides improved means for removably securing a sanding sheet thereto in a convenient manner so that the sheet may be removed readily and replaced by a new sheet.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent (CN 204771904, cited by applicant and hereafter referred to as FP‘904) in view of Hong et al. (4202139). 

In reference to claim 10, FP‘904 discloses the claimed invention as previously mentioned above, but lacks, a substantially circular abrasion surface. However, Hong et al. teach that it is old and well known in the art at the time the invention was made to provide a sanding tool (10) that includes an abrasion surface (i.e. pad) that can be formed as a circle, rectangular or any other convenient shape (Column 3, Lines 19-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rectangular abrasion surface, of FP‘904, with the known technique of providing a substantially circular abrasion surface, as taught by Hong et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is more conveniently held in a user’s hand and which can be shaped in order to more effectively sand various surfaces (i.e. hard to reach surfaces) more easily. 

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Makoto (CA2310392, included herewith) in view of Hong et al. (4202139). 

In reference to claim 10, Makoto discloses the claimed invention as previously mentioned above, but lacks, a substantially circular abrasion surface. However, Hong et al. teach that it is old and well known in the art at the time the invention was made to provide a sanding tool (10) that includes an abrasion surface (i.e. pad) that can be formed as a circle, rectangular or any other convenient shape (Column 3, Lines 19-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rectangular abrasion surface, of Makoto, with the known technique of providing a substantially circular abrasion surface, as taught by Hong et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is more conveniently held in a user’s hand and which can be shaped in order to more effectively sand various surfaces (i.e. hard to reach surfaces) more easily. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent (CN 204771904, cited by applicant and hereafter referred to as FP‘904) in view of Lepofsky (CA2213859, translation included herewith). 

In reference to claim 16, FP‘904 discloses the claimed invention as previously mentioned above, but lacks, the handle comprising a socket to enable attachment of an extension handle. However, Lepofsky teaches that it is old and well known in the art at the time the invention was made to provide a sanding tool (10) with a handle (34) that comprises a socket (at 46) to enable attachment of an extension handle (48, see page 4, Lines 24-25, and Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle, of FP‘904, with the known technique of providing a handle having a socket to enable attachment of an extension handle, as taught by Lepofsky, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to reach surfaces at various heights more easily. 

In reference to claim 17, Lepofsky shows that the extension handle (48) comprises an eccentric knob (at upper and lower portions thereof, see Figure 3). 

In reference to claim 18, Lepofsky shows that an attachment stem (see figure below) of the extension handle and the socket comprise cooperating guiding structure (i.e. threads) to maintain an orientation of the extension handle relative to the socket (see page 4, Lines 24-25, and Figures 1-3).
[AltContent: textbox (Attachment stem)]
[AltContent: arrow]
    PNG
    media_image3.png
    282
    329
    media_image3.png
    Greyscale

	
	
Allowable Subject Matter
Claims 3-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stubbs (7485031) discloses an angle sander(20) having a bent L-shaped abrasive surface and a pivotal handle attached thereto (Figure 1). Howard (2680334) discloses a manual sander (20) comprising a handle (18) that includes a locking mechanism (21) for connecting an abrasive pad (15) to a bottom surface of the handle (Figures 1 and 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723